Citation Nr: 0532493	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from October 1951 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Chicago, Illinois.  

In May 2001, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he contended that he 
was now suffering from hypertension, numerous eye 
disabilities, a psychiatric disorder (depression), a 
neurological disability claimed to be a seizure disorder, 
memory impairment, left arm numbness, and a back disability 
to include ankylosing spondylitis.  When the RO issued its 
October 2001 decision, the rating action only addressed the 
veteran's request to reopen his claim for entitlement to 
service connection for headaches.  It did not issue a 
decision on the merits of the other disabilities, disorders, 
and conditions noted above.

After the RO issued its decision, the veteran submitted a 
notice of disagreement.  The veteran stated that he was 
appealing the decision of October 2001 that did not reopen 
his claim.  Following that submission and after obtaining 
additional medical information, the RO issued a statement of 
the case (SOC) in March 2003.  That SOC listed all of the 
issues reported above even though the RO had not issued a 
decision on the merits of those issues.  As a decision on the 
merits of the issues raised by the veteran has not been 
adjudicated by the RO, the Board does not have jurisdiction 
over those issues, and the only issue before it involves 
whether new and material evidence has been submitted 
sufficient to reopen his claim for entitlement to service 
connection for headaches.  The remaining items are referred 
back to the RO so that the RO may further develop and 
adjudicate those issues.  

The RO found that new and material evidence had been 
submitted to reopen this claim, and then denied the claim on 
the merits.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring the issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).  Thus, the issue on appeal has been 
recharacterized as shown on the front page of this action.

In October 2005, the veteran's accredited representative 
submitted a petition on behalf of the veteran asking that his 
claim be advanced on the docket in accordance with 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900 (c) (2005) 
[advancement on the docket based upon the age of the 
appellant].  The Board granted this motion in November 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

In August 2001, VA issued regulations to implement the 
Veterans Claim Assistance Act of 2000 [VCAA].  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments, 
which apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000, allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002) before the Board may determine whether the duty 
to assist is fulfilled and proceeding to evaluate the merits 
of that claim.  It is specifically noted that nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108 (West 2002).  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim to reopen the previously denied claim with 
respect to the issue involving headaches was received before 
that date, those regulatory provisions do not apply.  

Nevertheless, a review of a VCAA letter issued in February 
2003 noted what the veteran would need to present in order to 
prevail on a claim involving service connection.  The letter 
did not inform the veteran what he was required to do in 
order to prevail on his claim to reopen.  In other words, it 
did not provide to him the standard used for reopening a 
claim if that claim was submitted prior to August 29, 2001 - 
the veteran's headache claim was submitted prior to that 
date.  As the February 2003 VCAA letter is the only one that 
appears in the claims folder, the Board finds that the 
veteran's VCAA notification is deficient with respect to this 
issue.

Because of the change in the law brought about by the VCAA 
and the subsequent Court decisions, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
action:

The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 1991), 38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  In particular, the RO must 
inform the claimant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  

Additionally, the RO/AMC must 
specifically issue a letter to the 
veteran that provides in detail what the 
veteran must do in order to prevail on 
his claim.  The letter should tell the 
veteran the difference between new 
evidence along with material evidence and 
the type of information he must submit in 
order to reopen his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

After the above requested action has been completed, the 
RO/AMC should review the appellant's claim.  If the benefit 
sought on appeal remains denied, a supplemental statement of 
the case should be furnished to the appellant, and he should 
be afforded the appropriate period of time to respond.  The 
RO/AMC must include in the supplemental statement of the case 
the appropriate new and material evidence regulations so that 
the veteran has been informed of these pertinent regulations.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

